ORDER DISMISSING APPEAL
WHEREAS, this is an appeal from the District Court, Tulsa County, Case No. CRF-76-630, wherein Appellant was convicted for the crime of Robbery with Firearms and was sentenced to serve fifty (50) years’ imprisonment;
AND WHEREAS, on this 13th day of September, 1977, the Court being fully advised in the premises, finds that the Appellant in the above styled and numbered cause, having escaped from custody, has waived all error raised in his appeal. See, Brinlee v. State, Okl.Cr., 513 P.2d 343 (1973) and Brinlee v. State, Okl.Cr., 554 P.2d 816 (1976). The mere fact that a Motion to Dismiss was not filed by the State until after his recapture does not change *474the character of his deed. The act of escape “disentitles the defendant to call upon the resources of the Court for determination of his claims.” Molinaro v. New Jersey, 396 U.S. 365, 90 S.Ct. 498, 24 L.Ed.2d 586 (1970).
NOW THEREFORE, in accordance with Brinlee v. State, Okl.Cr., 513 P.2d 343 (1973), the Court finds that this appeal should be dismissed.
IT IS THEREFORE THE ORDER OF THIS COURT, that the above styled and numbered cause be, and the same is hereby, DISMISSED.
WITNESS OUR HANDS, and the Seal of this Court, this 13th day of September, 1977.
(s) HEZ J. BUSSEY, PRESIDING JUDGE
(s) TOM BRETT, JUDGE